NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JOSE ANTONIO TORRES,             )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D13-3488
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 7, 2016.

Appeal from the Circuit Court for
Highlands County; Angela J. Cowden,
Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Jose Antonio Torres, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             In this appeal pursuant to Anders v. California, 386 U.S. 738 (1967), we

ordered supplemental briefing to address the legality of the sentence imposed upon the

revocation of Jose Torres's probation. We also stayed proceedings in this matter

pending the Florida Supreme Court's review of Austin v. State, 158 So. 3d 648 (Fla. 1st
DCA 2014), review dismissed, 181 So. 3d 1187 (Fla. 2016). We now lift the stay, affirm

the revocation of probation, and affirm the sentence without prejudice to Torres's right to

challenge the legality of the sentence by motion filed pursuant to Florida Rule of

Criminal Procedure 3.800(a).

              Affirmed.


NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.




                                           -2-